[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                                    Order

Appellate case name:   James Anthony Durr v. The State of Texas

Appellate case number: 01-13-00256-CR

Trial court case number:     1287887

Trial court:     180th District Court of Harris County

      Appellant's counsel in this case has filed a motion to withdraw and  a
brief stating there are no arguable grounds for appeal, based on  Anders  v.
California, 386 U.S. 738 (1967).

      In the motion to withdraw and brief, appellant's counsel  states  that
he sent appellant a copy of the record on appeal.  Appellant,  however,  has
filed a "Request for a  Copy  of  the  Trial  Record,"  indicating  that  he
received a copy  of  the  "Appellate  Record"  but  not  "the  entire  trial
record." Appellant requests "a copy of the trial transcripts."  Pursuant  to
Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim.  App.  June  25,
2014), we direct the Clerk of this Court to send, at no cost  to  appellant,
a complete copy of the appellate record so that  appellant  may  respond  to
the Anders brief.

      Appellant has 30 days from the date of this order to  file  a  pro  se
response, if any, to the Anders  brief  and  motion  to  withdraw  filed  by
appellate counsel on September 19, 2013.

      It is so ORDERED.


Judge's           signature:               /s/           Jim           Sharp

      (  Acting individually     ?  Acting for the Court


Date:  August 7, 2014